Citation Nr: 1448247	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-24 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the residuals of a left shoulder dislocation beginning May 16, 2010.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1994 to September 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey. 

The RO granted service connection for residuals of left shoulder dislocation in June 1999, at which time a 10 percent disability rating was assigned, effective as of September 26, 1998.  The Veteran did not submit a notice of disagreement with this decision, but in February 2000, the RO received VA outpatient treatment records dated from August 1999 to January 2000 that contained new and material evidence in that they showed worsening of the left shoulder disability.  New and material evidence received within the appeal period after a VA decision is considered to have been received in conjunction with the claim that gave rise to that decision.  38 C.F.R. § 3.156(b) (2013).  If the earlier claim is not readjudicated, the claim remains pending.  Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) (2013) requires any subsequent decision to relate back to the original claim. Id. at 251-52.  Thus, the June 1999 rating action is the proper rating decision on appeal.

 In September 2010, the Veteran and his spouse testified at a video conference hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.

This matter was before the Board in November 2010 at which time it was remanded for additional development.  In February 2012, the Board granted a 30 percent rating for the Veteran's left shoulder disability, effective from the initial date of service connection on September 26, 1998.  Temporary Total Disability Ratings for the service-connected left shoulder disability from June 13, 2007, to August 31, 2007, and from October 23, 2008, to January 31, 2009, were left undisturbed; and a rating in excess of 30 percent was denied during the remaining periods prior to May 16, 2010.  The Board remanded the issue of entitlement to an initial rating in excess of 30 percent for the residuals of left shoulder dislocation beginning May 16, 2010 for further development. 

In an August 2012 rating decision the Appeals Management Center granted service connection for atrophy of the left bicep and supraspinatus.  A 10 percent rating was granted, effective from May 30, 2012.  This rating represents service connection for an entirely separate disability that as secondary to the left shoulder disability.  The Veteran did not submit a notice of disagreement with any aspect of this decision.

The Veteran's claim was returned to the Board, and in December 2012 a decision was issued that denied entitlement to an initial rating in excess of 30 percent for the residuals of a left shoulder dislocation beginning May 16, 2010.  The Veteran appealed this decision to the Court.  In a December 2013 Memorandum Decision, the Court vacated the December 2012 decision and remanded it to the Board.  The Veteran's claim has now been returned to the Board for action consistent with the Court's decision.  

The August 2012 supplemental statement of the case listed the issue of entitlement to a compensable evaluation for scars on the anterior chest as residuals of the left shoulder dislocation.  Service connection for scars of the anterior chest as residuals of a left shoulder dislocation was established in the same June 1999 rating decision that established service connection for the residuals of a left shoulder dislocation.  The Veteran has not expressed disagreement with the noncompensable rating.  Moreover, neither a statement of the case nor a substantive appeal has been received in this matter, nor was it included in the certification of appeal to the Board.  A supplemental statement of the case may not be used to announce a decision of the agency of original jurisdiction on issues not previously addressed in the statement of the case.  Therefore, entitlement to a compensable evaluation for scars of the anterior chest as a residual of a left shoulder dislocation is not on appeal to the Board.  38 C.F.R. §§ 19.31(a), 20.200 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A January 2014 imaging study shows that the Veteran was scheduled for yet another left shoulder surgery.  The records of this surgery have not been obtained.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In this case, the Veteran's most recent VA examination was conducted in May 2012, but there is evidence that his shoulder disability worsened to the extent that surgery was performed in February 2013 and was likely performed again sometime after January 2014.  A new examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either submit records pertaining to any left shoulder surgery and treatment during the period from January 2014 to the present; or to authorize VA to obtain the records of this surgery and treatment.  He should be notified that VA can obtain these records on his behalf if he provides permission, but that it is ultimately his responsibility to see that the records are submitted.  

2.  Schedule the Veteran for a VA examination of his service connected left shoulder disability.  All indicated tests and studies should be conducted.  The Veteran's claims file should be reviewed by the examiner, and the examination report should note that it has been reviewed.  

The examiner should state which arm is the major arm.  The range of motion of the left shoulder should be expressed in degrees for all pertinent movements.  Any additional limitations due to pain, weakness, excess fatigability; incoordination; of flare-ups should be noted in terms of additional degrees of motion.  The Veteran is competent to report the extent of limitation of motion during flare-ups.

Malunion, the presence and frequency of recurrent dislocations, and fibrous unions should be noted.  

3.  After the development requested above has been completed to the extent possible, review the record.  Entitlement to separate evaluations under 38 C.F.R. § 4.71a, Code 5201 and 38 C.F.R. § 4.71a, Code 5202 should be considered.  

4.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, issue a supplemental statement of the case; then return the case to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



